Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 113’ (Shown in Fig. 1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the light-blocking portion" in Lines 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 is drawn to the material of the light-blocking portion. However, Claim 16 depends from Claim 14, which itself depends from Claim 1. Claims 1 and 14 fail to recite a light-blocking portion of the pattern units. The Examiner believes that the Applicant intended for Claim 16 to depend from Claim 15. As currently presented, however, there is a lack of antecedent basis for the limitation “the light-blocking portion” in Claim 16.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 10, and 12-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20080020292 A1 (U.S. Patent Document 3 of the Information Disclosure Statement filed 7 March 2022, hereby referred to as Gardiner).
Regarding Claim 1, Gardiner discloses an exposure mask (paragraph 0039). The exposure mask comprises a plurality of pattern blocks (paragraph 0058-0061, Fig. 5), which define a plurality of pattern profiles (paragraph 0041, Fig. 1 and 2A-2B). Each of the pattern blocks comprises a plurality of pattern units having mask patterns (paragraph 0041 and Fig. 2A-2B). The mask patterns are formed in an asymmetric arrangement, as shown in Fig. 5 of Gardiner.
Regarding Claims 2 and 3, Gardiner discloses that the mask patterns have different shapes, such as circular and annular shaped patterns (paragraph 0057-0058).
Regarding Claim 7, Gardiner discloses that one of the mask patterns has at least two widths (paragraph 0058-0060, see also Fig. 5).
Regarding Claim 10, Gardiner discloses that the thickness of each of the pattern blocks is constant (paragraph 0047 and Fig. 5).
Regarding Claims 12-14, Gardiner does not explicitly disclose the pattern profiles. However, Gardiner discloses a process in which exposure of a photoresist material coated on a silicon substrate is performed (paragraph 0040). As stated in paragraph 0044 of the instant specification, the asymmetric convex and concave pattern profiles are a result of exposure of positive and negative photoresist layers, respectively. Further, the variable curvature is caused by the different pattern shapes. Since Gardiner discloses a mask having different shapes (paragraph 0057-0058) and Gardiner discloses exposure of photoresist material (paragraph 0040 and 0045-0047), the pattern profiles of the mask disclosed by Gardiner would inherently have convex and/or concave profiles with variable curvatures.
Regarding Claims 15 and 16, Gardiner discloses that the pattern blocks are divided into light-blocking portions and transparent portions and the patterns are formed of the light-blocking portion and the transparent portion (paragraph 0043-0049, see also Fig. 5). The light-blocking portion (“100% opaque region”) is typically made of chromium (paragraph 0048).
Regarding Claim 17, Gardiner discloses that the pattern units of the pattern blocks form an M×N array (see Fig. 5, which presents a 7×4 array for each pattern unit).
Regarding Claim 18, Gardiner discloses that the pattern profiles are used for etching silicon (paragraph 0002 and 0040).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 20080020292 A1 (U.S. Patent Document 3 of the Information Disclosure Statement filed 7 March 2022, hereby referred to as Gardiner) in view of US 20140308604 A1 (Yoshioka).
Regarding Claim 4, Gardiner discloses a mask according to instant Claims 1 and 2. However, Gardiner is silent in regards to the use of square-shaped patterns. Yoshioka teaches a photo mask and a method for forming pattern using said mask. The mask taught by Yoshioka features auxiliary patterns having a square shape (Yoshioka, paragraph 0122). The squares have a side length (i.e. width) of 84 nm (Yoshioka, paragraph 0122). See also Fig. 10A in Yoshioka. Gardiner and Yoshioka are analogous art because both references pertain to masks for exposure. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use square shaped patterns with a side length between 0 and 360 nm, as taught by Yoshioka, for the mask disclosed by Gardiner because the square shaped patterns provide an improved depth of focus (Yoshioka, paragraph 0124), thus improving pattern resolution (Yoshioka, paragraph 0013).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 20080020292 A1 (U.S. Patent Document 3 of the Information Disclosure Statement filed 7 March 2022, hereby referred to as Gardiner) in view of US 20200083224 A1 (Chang).
Regarding Claims 5 and 6, Gardiner discloses a mask according to instant Claims 1 and 2. However, Gardiner is silent in regards to the use of diamond-shaped patterns. Chang teaches a semiconductor device and method for forming said semiconductor device. In the method for forming the device, Chang teaches a patterned mask layer (Chang, paragraph 0028). The patterned mask layer includes parallelogram- or diamond-shaped patterns (Chang, paragraph 0028, see also Fig. 1). While Chang does not explicitly state the length (d1) of a side of the diamond-shapes, Chang teaches that the patterns have a pitch (P1) between 65 nm and 70 nm (Chang, paragraph 0028). As seen in Fig. 1 of Chang, the pitch (P1) is larger than the length of a side of the diamond shapes (d1). Thus, the length must be between 0 and 65 nm. Further, Chang teaches that the patterns can be a circular shape as well (Chang, paragraph 0029, see also Fig. 3). Gardiner and Chang are analogous art because both references pertain to masks and their uses. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use diamond- or circular-shaped patterns, as taught by Chang, for the mask disclosed by Gardiner because these additional shapes can be easier to obtain compared to more complex shapes (see Chang, paragraph 0029).
Claims 8-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 20080020292 A1 (U.S. Patent Document 3 of the Information Disclosure Statement filed 7 March 2022, hereby referred to as Gardiner) in view of US 20050233226 A1 (U.S. Patent Document 2 of the Information Disclosure Statement filed 7 March 2022, hereby referred to as Osawa).
Regarding Claims 8-9 and 11, Gardiner discloses an exposure mask according to instant claims 1 and 2. However, Gardiner does not disclose a pattern unit with at least two mask patterns, nor does Gardiner disclose a different number of pattern units in each of the pattern blocks. Osawa teaches photo masks comprising a plurality of patterns (Osawa, paragraph 0020). The masks taught by Osawa feature pattern units with at least two mask patterns (see Osawa, paragraph 0050-0051 and Fig. 3). The masks also feature pattern blocks with a different number of pattern units within the blocks (Osawa, paragraph 0049-0051 and Fig. 3). Gardiner and Osawa are analogous art because both references pertain to exposure masks. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use pattern units with at least two mask patterns and pattern blocks with a different number of pattern units, as taught by Osawa, in the exposure masks disclosed by Gardiner because including such features assists in determining the amount of dimensional fluctuations of the patterns (see Osawa, paragraph 0051) and improves dimensional accuracy of the patterns (see Osawa, paragraph 0089).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYSON D COSGROVE whose telephone number is (571)272-2153. The examiner can normally be reached Monday-Friday 8:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAYSON D COSGROVE/Examiner, Art Unit 1737         

/PETER L VAJDA/Primary Examiner, Art Unit 1737    09/27/2022